DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s response of 2/7/2022 has been received. Claims 1-13 are amended. Replacement drawing sheets (12 pgs) were submitted on 2/7/2022 and 2/13/2022. Amendments to the specification were submitted to delete disclosure of “velcro” and change to the generic “hook and loop fasteners” and this specification amendment is entered. 
	
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The originally filed claim 1 recited “a switch for manually triggering the inflation mechanism” and there doesn’t appear to be antecedent basis for this limitation in the specification as originally filed. 
Paragraph 74 should be revised to properly recite the reference numbers 1009, 1010, 2004, 2005, 3003, 4001, and 4006 as the inflation mechanisms as follows: Inflation mechanisms 1009, 1010, 2004, 2005, 3003, 4001, and 4006 are placed at the ankles to inflate the coverall into the shape of a chair. 
Also, are the inflation mechanisms (par.41, 42, 44), referencing the same structure as the inflation devices (par. 58, 74,79)? It appears that these are the same structure; however, the specification should recite consistent terminology throughout to ensure better understanding of what is being disclosed.  



Drawings
The drawings were received on 2/7/2022 and 2/13/2022.  The drawings of 2/7/22 are not entered as they appear to be replaced by the drawings of 2/13/22. The drawings of 2/13/22 are not entered, as Figure 1 provides a cross-section of a leg portion and includes accompanying text that is blurry and not decipherable and also refers to “inner shell air permeable material” which is not disclosed in the specification and is considered as new matter. Figures 2, 3a, 3b, 4a, and 4b also illustrate new matter in that Figure 2 shows arm portions that are different from those in originally filed Figure 2 (it appears two arms are on the same side?) and Figures 3a, 3b, 4a, and 4b illustrate newly added hook and loop not previously shown and positioned on an inflated coverall having the form of a chair. It doesn’t appear that the hook and loop added to these Figures correlates to hook and loop of the coverall garment as originally filed. For example, Figure 4b shows inflation mechanism 4006 surrounded by hook and loop along a length and along an upper edge of the inflation mechanism and it’s not clear, based upon Figure 1 and 2, how this configuration relates to the coverall garment’s hook and loop orientation.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the air-impermeable material and switch for manually triggering the devices to inflate (claim 1) battery-powered air pumps (claim 2), canisters of compressed air (claim 3),  gas generating systems (claim 4), the devices are triggered by a smart device, cell phone or smartwatch, through sensors (claim 5), the devices are triggered by a voice recognition system (claim 6), outer shell (claims 8-10), large balloons connected by flexible tubes (claim 11) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 1001, 1006, 1007, 1013, 1016, 1017(Fig.1), 2001, 2002, 2003, 2006, 2007, 2008, 2009, 2009, 2010, 2011 (Fig.2),  3009 (Fig.3b), 4003, 4004 (Fig.4a), 4003, 4004, 4009 (Fig.4b).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Objections
Claims 1, 2, and 4-7 are objected to because of the following informalities: 
Claim 1, “whereby the inflatable coveralls transform into the chair” should be revised to recite “whereby the inflatable coveralls are configured to transform into the chair” to properly reflect the intended function of the coveralls.
Claim 2, line 2: “ba” should be deleted as a typo.  
Claims 4-6 end in a comma and should end in a period “.”. 
Claims 5 and 6, line 2: “are triggered” should be revised to recite “are configured to trigger” to properly recite the intended function of the devices. 
Claim 7, line 2: “are inflated” should be revised to recite “configured to inflate” to properly recite the intended function of the two arms. 
The claims should not recite “in one embodiment” in that this is redundant since the claims are understood to recite an embodiment of the invention. 
Appropriate correction is required. 

Claim Rejections – 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without one or more air chambers, or an which are critical or essential to the practice of the invention but not included in the claims. See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). Note that claim 1 recites the coveralls of “flexible air-impermeable material which is covered in comfortable and wearable fabric” and “devices to inflate the coveralls into a chair” and “a switch for manually triggering the devices to inflate”.  However, there is no recitation of one or more air chambers as part of the coveralls structure. Similarly for claim 13, the claim recites “devices for inflation” and “the devices to inflate the coveralls into a chair”. The air chambers are critical to the inflation property.  
Claims 8 and 11 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 8 recites “coveralls…is made up of an outer shell which in one embodiment is made of breathable material like cotton”. However, claim 1 previously recites “flexible air-impermeable material which is covered in comfortable and wearable fabric” such that a recitation of an outer shell in combination with the air-impermeable material covered in fabric is new matter. The specification doesn’t provide support for an outer shell and flexible air-impermeable material which is covered in fabric. Is the outer shell supposed to further define the fabric of claim 1? Claim 11 recites new matter “large balloons connected by flexible tubes”. However, the originally filed specification doesn’t provide support for this limitation in that pg. 9 recites “Another embodiment …is to use large balloons instead of lightweight air-impermeable material.  A flexible tube will be used to connect all the balloons”. The specification discloses “A flexible tube”, however the claim recites “flexible tubes”. Also, there is no support for “devices” of claim 1 and “large balloons connected by flexible tubes” in combination. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-6, 8, and 11-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 2 is unclear in that claim 1 recites “a switch for manually triggering the devices to inflate” and claim 2 recites the devices are “battery-powered air pumps”. How does the switch structurally relate to the battery-powered air pumps in order to manually trigger the devices to inflate?
Claim 3 is unclear in that claim 1 recites “a switch for manually triggering the devices to inflate” and claim 3 recites “canisters of compressed air”. How does the switch structurally relate to the canisters of compressed in order to manually trigger the devices to inflate?
Claim 4 is unclear in that claim 1 recites “a switch for manually triggering the device to inflate” and claim 4 recites “gas-generating systems through a chemical recitation to inflate the coveralls”. How does the switch structurally relate to the canisters to manually trigger the devices to inflate? 
Claim 5 is unclear in that claim 1 recites “a switch for manually triggering the devices to inflate” and claim 5 recites “the devices…. are triggered to inflate the coveralls by a smart device or a cell phone or a smartwatch, through sensors”. How does the switch structurally relate to the sensors and the smart device, cell phone or smartwatch to manually trigger the devise to inflate? 
Claim 6 is unclear in that claim 1 recites “a switch for manually triggering the devices to inflate” and claim 6 recites “the devices..are triggered by a voice recognition system to inflate the coveralls”. How does the switch structurally relate to a voice recognition system to manually trigger the devices to inflate? 
Claim 8 is unclear in that it recites “in one embodiment is made of breathable material like cotton”. The phrase “like cotton” is indefinite in that it’s not clear if cotton is exemplary as a breathable material or if cotton is positively recited. A suggested revision: “is made of breathable cotton material”. 
Claim 11 is indefinite in that it recites “instead of light-weight air-impermeable material”. Claim 11 depends from claim 1 which previously recites “air-impermeable material”, but doesn’t recite “light-weight”. Also, claim 1 establishes the material of the coveralls as formed of air-impermeable material such that claim 11 conflicts with this previous recitation and it’s not clear how the coveralls include large  balloons connected by flexible tubes and light-weight air-impermeable material. Also, the scope of the term of degree “large” is unclear in that the specification doesn’t provide a standard for ascertaining the scope of “large”. 
Claim 12 is indefinite for similar reasons in that it recites “in one embodiment, use magnets as fasteners instead of the hook and loop fasteners”.  There is no support in the specification for employing magnets and hook and loop fasteners. If claim 12 is intended to further limit a more specific recitation of “fasteners”, claim 1 could be amended accordingly and claim 12 would clearly be further defining previously recited “fasteners” as magnets. 
Claim 13 recites “by using hook and loop fasteners to button up the inflatable coveralls and for attaching devices for inflating the coveralls,”. It’s not clear if this recitation is saying that the hook and loop fasteners are used for attaching the devices. It appears that this recitation meant to say “by using hook and loop fasteners attached to the coveralls and including devices for inflating the coveralls”. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11 and 12 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 11 depends from claim 1 which previously recites the wearable and inflatable coveralls as formed from light-weight air-impermeable material. However, claim 11 recites “one embodiment is to use large balloons connected by flexible tubes instead of light-weight air-impermeable material” such that claim 11 doesn’t further limit claim 1. Similarly, claim 12 depends from claim 1 which previously recites the wearable and inflatable coveralls comprising hook and loop fasteners. However, claim 12 recites “in one embodiment, use magnets as fasteners instead of the hook and loop fasteners.”  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5, and 7 are rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over Mazzarolo et al. (U.S. 2015/0173433) in view of Lopez Yunez et al. (LY, 2016/0183607). Mazzarolo discloses the invention substantially as claimed. Mazzarolo teaches a wearable and inflatable coveralls (par.122 discloses the garment may be a one-piece or two-piece suit) comprising flexible air-impermeable material 20, devices 24 to inflate the coveralls and a switch 28 for manually triggering the inflation mechanism. It is noted that Mazzarolo doesn’t disclose the devices 24 “to inflate the coveralls into a chair to enable the wearer to get up from the chair without assistance of another person” and “whereby the inflatable coveralls transform into the chair to help raise the wearer who has fallen and who struggle to get up on their own.” However, when the air-impermeable material  20 is inflated, the chambers expand such that if a wearer is sitting in a chair, their body will be moved in a direction away from the chair (par.48 discloses the structure of the lining/inflatable bag takes place towards the outside of the air chambers 20 so as to not constrict the user’s body). Furthermore, paragraph 50 discloses the inflatable lining/bag is arranged so as to cover the chest, ribs, shoulders, and back of the wearer. It is noted that the air-impermeable material/air chambers 20 are considered as a chair support structure in that the claims don’t provide further details of the orientation or structure of the one or more air chambers as corresponding to a specific structure of a chair and therefore the recitation of a “chair” is interpreted as a supporting structure that interfaces with the garment. Since the air chambers are located at least partially on a back side of a wearer’s body, expansion of the air chambers/bag forms a support structure and the support structure is expected to move or elevate the wearer’s body away from a surface of a chair to enable the wearer to get up from the chair without the assistance of another person and to help raise persons who have fallen and who struggle to get up on their own. The devices are canisters of compressed air (par.38) to inflate the coveralls to a chair, with the chair interpreted as a support structure formed by the inflated air chambers. The devices to inflate the coveralls are automatically triggered by a smart mobile phone or a smart watch, through sensors 30,30A, which can detect a fall of a person. The sensors are disclosed in paragraph 68 as able to identify an unexpected movement of the body of the wearer (such as occurs during a fall) and the control unit 26 receiving the data provided by the sensors could be wirelessly connected to a smart phone or smart watch. The inflatable coveralls has two arms which are inflated into arms rests of the chair in that the sleeves could include the air chambers as disclosed in par.123 (the one or more air chambers 20 is suitable for covering the trunk and arm portion of the wearer and different configurations of the one or more air chambers 20 can be designed for covering the hip portion and/or leg portion of the user). Mazzarolo teaches pads at shoulder areas to reduce impact of fall as in paragraph 61 and generally teaches that additional protective elements suitable for covering other body’s portion can be provided and therefore, providing a pad at a hip area is considered as obvious since In re Harza, 274F.2d 669, 104USPQ 378 (CCPA 160), established “mere duplication of parts has no patentable significance unless a new and unexpected result is produced.” Since the specification is silent to any additional benefit of multiple pads arranged as claimed, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize multiples of the pad/protective element to provide an expected result of protection for the hip area of a wearer. However, Mazzarolo doesn’t teach hook and loop fasteners to make it easy for a person to wear and to facilitate opening the coveralls when the coveralls is inflated.  LY teaches a protective clothing with a front fastener 22 in the form of hook and loop as a well-known and easily manipulated fastener for opening and closing a clothing opening. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the zip fasteners 23 with hook and loop fasteners as taught by LY, in that simple substitution of one known fastener for another is expected to provide a predictable result of a front opening that may be easily closed or opened with one hand.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mazzarolo in view of LY as applied to claim 1 above, and further in view of Atanasio (U.S. 2001/0049840). Mazzarolo discloses the invention as claimed and discussed above. However, Mazzarolo doesn’t teach the devices to inflate the coveralls are light weight battery powered air pumps to inflate the coveralls to the chair. Atanasio teaches an article of clothing 2 with an inflatable air bag 4,6 incorporated therein, the air bag inflated by air canisters/air pump 20 of compressed air. The air canisters are part of a battery-powered inflation system where the battery is part of a circuit with valve 18, pressure switch 16, and activation means 8. Atanasio teaches in claims 2 and 3 that the air canisters 20 function to pump air into the air bags 4,6. Thus, the air canisters are considered as air pumps. It would have been obvious to one of ordinary skill before the effective filing date of the invention to modify Mazzarolo to provide battery powered air pumps to inflate the coveralls to a chair since Atanasio teaches it is known in the art to provide an air pump as part of an inflatable garment structure safety system, with the battery powered air pump functioning to provide the expected result of an inflated garment.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mazzarolo in view of LY as applied to claim 1 above, and further in view of Yuan (U.S. 2018/0295903). Mazzarolo discloses the invention as claimed and discussed above. However, Mazzarolo doesn’t teach the devices to inflate the coveralls are gas-generating systems through a chemical reaction to inflate the coveralls to the chair. Yuan teaches a wearable pad with housing 1, air bag 5, and a gas-generating system with generator 4 as disclosed in paragraph 52, for inflating the air bag. Under KSR rationale, the simple substitution of one known element for another to obtain predictable results or the same end function, inflation of an air bag, supports a conclusion of obviousness. Therefore, it would have been obvious to substitute the device of Mazzarolo with the gas-generating systems as taught by Yuan, in that a gas-generating system is an alternative device for instantly inflating a wearable air bag for protective purposes.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mazzarolo in view of LY as applied to claim 1 above, and further in view of Pozzer (U.S. 6,088,841). Mazzarolo discloses the invention substantially as claimed. However, Mazzarolo doesn’t teach the devices to inflate the coveralls are triggered by a voice recognition system to inflate the coveralls. Pozzer teaches a wearable garment 1 with inflatable air bags 3,4 that are triggered by a voice recognition system as outlined in claim 1 of Pozzer (“device is controlled by the voice of the wearer to be protected by means of a microphone and electronic gear box which emits the signal emitted by the microphone, said signal initiating the deflagration of substantial amount of propellant”). Therefore, it would have been obvious to modify Mazzarolo to substitute the device as triggered by the voice recognition system as taught by Pozzer in that this is a known configuration for activation air bags of inflatable wearable apparel.
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Mazzarolo in view of LY as applied to claim 1 above, and further in view of Elin (U.S. 5,072,456). Mazzarolo discloses the invention substantially as claimed. However, Mazzarolo doesn’t teach the coveralls made up of an outer shell which in one embodiment is made of breathable material like cotton or the outer shell is made of water-proof material for outdoor use during rains, and has the outer shell made of material that keeps the body warm for outdoor use during winter. Elin teaches a wearable garment 10 formed from polyester cotton blend which is known as a waterproof or water repellant material frequently used for outerwear garments and is disclosed as a cold weather coat. Column 8, lines 6+ disclose the garment may be provided as a one piece jump suit. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form Mazzarolo’s coveralls with an outer shell of waterproof cotton material such as polyester cotton blend and made of material that keeps the body warm in that Elin teaches this material is commonly used for outerwear garments and this material is expected to provide protection and warmth from wet and/or winter weather conditions.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mazzarolo in view of LY as applied to claim 1 above, and further in view of Singhal (U.S. 2011/0154561). Mazzarolo discloses the invention substantially as claimed. However, Mazzarolo doesn’t teach the inflatable coveralls use large balloons connected by flexible tubes instead of light-weight air-impermeable material. Singhal teaches a structure of air bags/balloons 30,32,34,36 made of air-impermeable material (fabric) connected by flexible air pipes 28 such that each air bag can be retained over a specific body part as part of a protective system for the wearer. This is considered as an obvious modification for a wearable structure with a plurality of air bags in which the air bags can be inflated at the same time via a control module. Therefore, it would have been obvious to modify Mazzarolo to provide the inner shell of inflatable coveralls using large balloons connected by flexible tubes instead of light weight air impermeable material as a known configuration for providing multiple interconnected air bags to be inflated at the same time for protective purposes.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mazzarolo in view of LY as applied to claim 1 above, and further in view of Cox (U.S. 2018/0345050). Mazzarolo discloses the invention substantially as claimed. However, Mazzarolo doesn’t teach the inflatable coveralls can use magnets as fasteners instead of hook and loop fasteners. Cox teaches in par.69 that a garment may incorporate various closure mechanisms including magnetic fasteners, hook and loop fasteners, zippers, and button fasteners. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Mazzarolo’s fasteners to use magnets as fasteners instead of hook and loop in that Cox teaches various fasteners as equivalent in the art for use as closures in garments.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Brockman et al. (U.S. 2006/0150321) in view of Kuiper (WO 02/45656). Brockman discloses the invention substantially as claimed. Brockman teaches a method for using a wearable and inflatable garment (pants 20) comprising putting on inflatable pants as daily wear by a person (Fig.7 shows the pants as having been put on a wearer), attaching devices 1 for inflating the garment (bladder may be formed by a plurality of discrete chambers/devices 10 or by a number of smaller bladders that are attached so as to appear and function as one larger bladder, par.20 and devices disclosed as attached to the pants by holding within a pocket as in par.21), triggering, manually, the devices to inflate the pants into a chair, enabling the person to get up on their own. Figure 2 shows the inflation of the device to change a position of a person from a sitting to a standing position such that the device is also considered as capable of functioning to assist a person to get up from a fall. The claim doesn’t provide adequate disclosure of the structure of the devices such that they inflate the coveralls into a chair and therefore the chair recitation is considered as an inflated support structure interfacing with the back of the user’s body. Brockman’s bladder can be inflated or deflated as desired, and may be removed from the pocket in the deflated state for washing or dry cleaning. Brockman doesn’t teach the garment is coveralls and using hook and loop fasteners to button up the coveralls. Kuiper teaches a garment with an upper torso portion and lower torso portion including inflatable bladders for elevating a person’s body. Page 5 and continuing to page 6 of the specification discloses that “the garment may take many forms including having a sufficient length to cover the torso region, may comprise sleeves or may comprise pants...Combinations of the different garments listed above may be worn and inflated together”. Based upon this teaching, one of ordinary skill could have arrived at a garment structure with an upper torso portion, pants portion, and sleeves which is considered equivalent to coveralls. Figure 2 shows hook and loop fasteners 28 for closing a garment opening. Modifying Brockman’s garment to take the form of coveralls is considered as an obvious modification to one of ordinary skill in the art in that the inflatable devices are not set forth as positioned relative to a certain part of the coverall such that the coverall structure affects the method steps in a manipulative sense, and the structure and extent of the garment to which the devices are attached can be chosen based upon the desired scope of protection for the wearer. The chair may be deflated as desired by deflating the devices and the coveralls are worn back after the person has got up after the fall. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Brockman’s pants garment to form coveralls and put on the inflatable coveralls by a person using hook and loop in that Kuiper teaches a coverall garment which is put on by a person using hook and loop and the coverall garment is expected to cover the upper torso and lower torso and can be fastened or unfastened using one hand.
Response to Arguments
	Applicant’s remarks have been considered. Every effort is made herein to address each concern raised in the 37 page document submitted by applicant.  
Applicant submits: Mazzarolo’s design is for protecting motorcyclists while the Applicant’s design is to inflate the coveralls to transform into a chair so the wearer of the coveralls can get up from floor and further submits that the response time needed to deploy the air-bag for Mazzarolo is sub-second to prevent injury during an accident and the volume of air that can be filled in the Mazzarolo airbag is small while in Applicant’s use-case, a much larger volume of air is needed to be filled in the coveralls to transform it into a chair. Therefore it takes a much longer time to inflate, and therefore, Mazzarolo’s protective use case is incompatible with the applicant’s use case.   Applicant also submits that Mazzarolo’s airbags are in a separate lining under the jacket, instead of the jacket converting into a chair. Note that the examiner has explained previously in this office action that the “chair” limitation is interpreted broadly in that the claims do not provide specific chair structure provided by the air-impermeable material or provided by air chambers oriented in particular regions or portions of the coveralls. 
In response to this argument, the examiner notes that the claims do not provide any details as to the presence of air chambers as part of the coveralls structure, including any extent, size, or orientation of the air chambers, which are intended to inflate and function to transform the coveralls into a chair.  As noted in the rejection under 35 USC 112a, claim 1 doesn’t recite air chambers such that these chambers are configured to inflate to transform the coveralls to a particularly structured chair.  Applicant’s argument as to distinctions between Mazzarolo’s garment and the claimed invention based on Mazzarolo’s air-bag deployment and associated volume of air is not persuasive in that there is no way to determine what volume of air, or difference in volume, is required by the present invention to perform the intended function of transforming the coveralls into a chair since the air chambers are not claimed and there is no recitation of a particular air volume in the specification and/or claims.  
Applicant also submits that in the invention, “the airbags spread out as a chair”. Note that NONE of the claims recite airbags.
Applicant also submits that the examiner has failed to provide a “Full Graham Analysis” and has not provided the scope and content of the prior art, differences between the prior art and claims at issue, the level of ordinary skill in the pertinent art, and evaluation of any relevant secondary considerations.
The examiner disagrees with this position and points applicant to the 103 analysis above, with the examiner clearly outlining what is taught by the prior art, the differences between the prior art and the claims at issue (note multiple deficiencies in the claims as currently presented and outlined above under 35 USC 112a, b, and d), the level of a POSITA, and evaluation of any relevant secondary considerations (there are none at this time).  
The applicant submits that the examiner has failed to consider the claimed invention as a whole and has used a form of hindsight reasoning to arrive at the rejections.  The examiner disagrees and submits that relevant portions of the prior art relied upon have been noted by the examiner and explicitly references. Applicant is encouraged to review the claims for definiteness and clarity and to consider how the claims can better recite the particulars of the invention as disclosed in the specification. 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
	Applicant’s remarks state that the examiner has combined Mazzarolo with 14 other patents. This is not clear in that the examiner has modified Mazzarolo with what appears to be 7 additional references. Applicant states that the examiner failed to consider why any skilled person would combine Mazzarolo with 14 other patents and whether the technologies could be combined to work together. The examiner notes that substitution of one inflation mechanism (device) for another is considered as obvious under KSR rationale as a simple substitution of one known device for another, in that each device is disclosed by the prior art as capable of inflating a garment.  Applicant’s specification hasn’t disclosed unexpected results achieved by employing one device over another, e.g. employing battery-powered air pumps vs. canisters of compressed air. This also applies to a substitution of one known fastener for another, with both fasteners expected to perform equally well such that one of ordinary skill could have looked to the prior art teaching of LY for the hook and loop fasteners as an obvious substitution not affecting the intended function of the coveralls. 
Applicant submits that “Applicant’s patent is not obvious based on MPREP (MPEP) 2143 because: Unsuggested combination…, references are individually complete and cannot be substituted for one another.., and references take different approaches... Applicant also references Mazzarolo’s airbags. As noted previously by the examiner, there are no claims that recite airbags.  Applicant has suggested that the examiner combined Mazzarolo and Brockman and these are mutually exclusive technologies. The examiner notes that there are no rejections that combine Mazzarolo and Brockman.
Applicant has also copied the examiner’s office action and provided comments for each section in the remarks.  Applicant repeats the assertion that the response time needed to deploy the air-bag for Mazzarolo is sub-second but the volume of air need to fill the bag is much smaller, and the present invention forms a chair in a few minutes. As previously noted, there is no detail  in the specification or claims as to the volume of air, orientation of inflatable chambers, etc. that provides a distinction of the inflatable aspect between Mazzarolo’s coveralls and the present invention. The examiner also notes that disclosures in the specification are not imported into the claims unless explicitly recited by the claims, with the claims examined and interpreted in light of the specification.   The recited function of the coveralls “transform into the chair to help raise the wearer who has fallen and who struggle to get up on their own” is addressed by the examiner based upon the interpretation of “chair” as a support structure and the orientation of Mazzarolo’s air chambers positioned on the back of the coveralls to elevate the wearer to some degree when inflated. 
 For claim 13, applicant submits that Brockman’s patent describes a portable, lightweight device that permits a person to be lifted from a sitting position on a chair without assistance from another person and submits that applicant’s device is to lift a fallen person on the floor which is totally different use case and therefore different requirements. Applicant has failed to provide distinctions between the limitations of claim 13 and the prior art of Brockman. Applicant asks “Where does Brockman say in the patent that pants will come off the person and transform into a chair or lifting pad?”  Claim 13 doesn’t recite a lifting pad and doesn’t recite “pants will come off the person”. Brockman provides a teaching of providing a garment with an integrated bladder which can be manually inflated to form a support structure considered equivalent to a chair and this structure would function to lift or elevate a wearer from an underlying surface. Kuiper is employed as a secondary reference to teach that it is known to provide a coveralls garment with inflatable device such that the coveralls may be used as outlined by claim 13.  
Conclusion
THIS ACTION IS MADE FINAL.
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
A final rejection is intended to close the prosecution for an application. However, a final rejection is not the end of the road for a patent application. Applicants have multiple options (the most common listed below) when an application is under a final rejection. Please note that this list is not exhaustive: 
1. Request an interview with the examiner. (MPEP §713.09) 
2. File an after final response (MPEP §714.12, §714.13) 
3. File a Request for Continued Examination (RCE) under 37 CFR 1.114. (See MPEP §706.07(h)) 
4. File a Continuing Application under 35 USC 111(a) and 35 USC 120 (benefit of earlier filing date). (MPEP §201.03-§201.08) 
5. Appeal to the Patent Trial and Appeal Board (PTAB). (MPEP §1200) 
6. Allow the case to go abandoned (MPEP §711). 

Should applicant wish further explanation of these options, the examiner is certainly willing to elaborate upon each of these options in a scheduled telephonic interview. Please call the examiner at the telephone number included herein to set up a mutually agreeable interview time and date or electronically submit an Automated Interview Request (AIR) form: https://www.uspto.gov/patent/air-form
Applicant is reminded that a final rejection sets a statutory period for response which is important and cannot be waived. Limited extra time is available but will require a petition and fee for an extension of time under 37 CFR 1.136(a) filed prior to or concurrently with a response filed after the statutory period for response has lapsed. 
Note, the application will go abandoned as a matter of law after six months from the mailing of the final rejection, unless: 
• the examiner reopens prosecution; 
• Applicant successfully removes all grounds of rejection thereby placing the application in condition for allowance; or 
• Applicant otherwise stops the running of the statutory period for response. See MPEP § 711 and § 714.12-13. 



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHERINE M MORAN/               Primary Examiner, Art Unit 3732